BARTCH, J.
In tbis case tbe plaintiff claims tbe defendants unlawfully converted some of bis building material to tbeir own use, and seeks to recover damages therefor. From tbe record it appears that, after tbe plaintiff bad interposed bis evidence, a nonsuit was .granted as to tbe defendants Pleasant Yalley Coal Company and William G. Sharp, and the trial proceeded with as to tbe other defendants. It further appears that on, and after some time prior to, March 9,1901, tbe Utah Fuel Company owned certain coal lands in Carbon county, Utah, including tbe southwest quarter of section 32, township 14 south, of range 14 east, Salt Lake meridian, and was developing tbe Sunnyside coal mine on tbe land; that tbe Grassy Trail creek flows down a canon, and through that quarter section; that tbe plaintiff owned some land further down tbe stream than tbe coal land, which be irrigated from that creek, having previously appropriated all tbe water of tbe stream for that purpose; that, long before tbe date above mentioned, be .acquired a right of way for a ditch along tbe stream, *286and through the quarter section of coal land, to convey the water to his land, and had constructed a pipe line-for that purpose over the quarter section; that the fuel company’s agent had charge of its coal lands and mine;, that about March 8, 1901, the plaintiff hauled lumber and building material, and placed it upon a portion of said quarter section of coal land embraced within the-right of way for the ditch, for the purpose of erecting a building upon the right of way to be used for a saloon.; and that on the following day, March 9th,. the defendants Bowens and Gibson, who were servants of the fuel company, acting under the direction of the company’s agent, removed all the building material from the place where it had been deposited to a place beyond the limits of the quarter section, and notified the. plaintiff where it was deposited. Under these facts the court rendered judgment for costs in favor of these defendants and the plaintiff appealed.
1 We are of the opinion that the judgment must be sustained. The appellant claims he first acquired his right to the use of the water under the United States laws of 1866, and afterwards his right of way, of 100 feet in width, for a ditch, under the act of Congress approved March 3, 1891; all the land over which the controversy arose having then been a part of the public domain. 26 Stat. 1095, c. 561 [U. S. Comp. St. 1901, p. 1535]. That - act provides the manner in which canal or ditch companies or individuals may acquire rights of way over the public lands for canals,, ditches, and reservoirs, by complying with certain requisites specified in the enactment. Among other things, section 18 of the act provides “that the right of way through the public lands and reservations of the United States is hereby granted to any canal or ditch-company formed for the purpose of irrigation and duly organized under the laws of any State or Territory, . . . to the extent of the ground occupied by the water of the reservoir and of the canal and its laterals, and' *287fifty feet on each, side of the marginal limits thereof.” Section 19 provides that, after the compliance with certain necessary requisites by the claimants of the rights of way, all public ' ‘ lands over which such rights of way shall pass shall be disposed of subject to such right of way.” Section 20, among other things, provides “that the provisions of this act shall apply to all canals, ditches, or reservoirs, heretofore or hereafter constructed, whether constructed by corporations, individuals, or association of individuals, on the filing of the certificates and maps herein provided for. ’ ’ Section 21 reads: “That nothing in this act shall authorize such canal or ditch company to occupy such right of way except for the purpose of said canal or ditch, and then only so far as may be necessary for the construction, maintenance, and care of said canal or ditch. ’ ’
1 From these several provisions of the statute, it will he noticed that the ditch company or individual that complies with the necessary preliminaries may acquire a right of way for a ditch over the public lands for purposes of irrigation, and that thereafter such lands over which the ditch passes must be disposed of subject to such right of way. The rights of way which may thus he acquired are for the specific purposes of constructing “canals, ditches, or reservoirs.” Whether .the possession of such a right of way would entitle the owner to construct a pipe line thereon is a question deemed unnecessary to he decided herein, under our view of the case, and we therefore refrain from expressing any opinion respecting it. It is clear that a right of way of this character constitutes hut an easement granted for, and limited to, the purpose mentioned in the act, and it gives the owner of the easement no right to occupy or use the surface of the land embraced within it for any other purpose than that specified. Such owner may enter thereon and construct a canal, ditch, or reservoir, and after constructing, do all things necessary to maintain, care for, and operate the same; but, having *288merely an easement over, and not the fee in, the land, he has no right to occupy or nse it for anything not necessary for the protection and operation of that which he has lawfully constructed thereon. After the right to such an easement has been perfected or acquired in accordance with the provisions of the act, the title to the fee still remains in the United States. Thereafter, upon the land being disposed of by the government, such title passes to the patentee, and he or his grantee may prevent the use of the right of way for any purpose foreign to that for which the easement was granted.
2 3 In the case at bar it is clearly shown by the evidence that the appellant had- the lumber and material in question hauled and deposited upon the right of way for the purpose of erecting a building thereon, which was to be used for a saloon — a purpose wholly without the plain meaning and intention of the act and laws under winch he secured his easement and right to the use of the water of the stream. It is too clear for argument that he had no right whatever to use his right of way for any such unlawful purpose, and that his attempt to so use it was an infringement upon the rights of the owner of the fee. Having thus invaded the domain of the fuel company, the owner of the fee in the soil, by depositing building material upon the land for an unnecessary and illegitimate purpose, that company had the.undoubted right to remove such material, without unnecessary damage to it, from its premises; and the defendants Bowens and Gibson, acting as the servants of the company on that occasion, are, in the absence of any showing of unnecessary damage to the material caused by the removal thereof, not liable to the appellant in damages for the performance of that service. Nor was the company bound to wait until the erection and completion of the building before taking any action. The material having been placed there for a wrongful purpose, and without the consent of the company, the company had the right to cause its removal *289forthwith. The appellant has shown no cause for complaint.
The judgment is affirmed, with costs.
BASKIN, C. J., and McCARTY, J., concur.